DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

D1 JP 2015 081877 A (HITACHI CONSTRUCTION MACHINERY) 27
April 2015 (2015-04-27)
D2 EP 3 001 137 A 1 (AUDI AG [DE]) 30 March 2016 (2016-03-30)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 20 and claims below is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.
Regarding claims 1, 13 20 D1 teaches
1, 13, 20
D1 (see paras. 29-44 and paras. 69-84 of the annexed machine translation
together with figs. 2, 3) discloses a system comprising all features of claim 1:
An autonomous vehicle (AV) system (this laser scanner is certainly suitable for autonomous driving) comprising:
a Lidar system (2a,b; see para. 31);
a fault detection target (52) on an exterior of a vehicle (1000; see para. 33 and fig. 3); and
a fault detection system comprising one or more hardware processors to perform operations (see paras. 41-42) comprising:
obtaining incoming Lidar data output by the Lidar system during operation of the AV system, the incoming Lidar data corresponding to the fault detection target (see para. 79);
accessing, from memory, historical Lidar data based on previous output of the Lidar system, the historical Lidar data corresponding to the fault detection target(see para. 74-77);

performing a comparison of the incoming Lidar data with the historical Lidar data (see para. 79);
detecting a fault condition at the Lidar system based on the comparison (see para. 80); and
initiating a fail-safe state based on detecting the fault condition (see para. 78-80: alerting).

2. The AV system of claim 1, wherein the performing of the comparison of the incoming Lidar data with the historical Lidar data comprises:
determining a difference between the incoming Lidar data and the historical Lidar data.[0072-0079]

3. The AV system of claim 2, wherein the detecting of the fault condition comprises:
determining that the difference between the incoming Lidar data and the historical Lidar data satisfies a threshold condition. [0072-0079]

14. The method of claim 13, wherein:

the performing of the comparison of the incoming Lidar data with the historical Lidar data comprises determining a difference between the incoming Lidar data and the historical Lidar data; and
the detecting of the fault condition comprises determining that the difference between the incoming Lidar data and the historical Lidar data satisfies a threshold condition.[0072-0079]

4, 15 The AV system of claim 2, wherein the difference comprises one of:
a difference between a historical intensity value and an incoming intensity value; or
a difference between a historical range value and an incoming range value. [0072-0079]

5, 16 The AV system of claim 1, wherein one or more operations of the AV system are restricted while the AV system is in the fail-safe state.[0079-0082]

6. The AV system of claim 1, wherein the initiating of the fail-safe state comprises providing one or more commands to a vehicle controller. [0079-0082]
8. The AV system of claim 1, wherein the fault detection target(52) comprises one or more markings that are visible within a field of view of the Lidar system.(fig. 3, 4 plate is marking)


12. The AV system of claim 1, wherein the fault condition includes one or more of: a damaged component, a dirty component, a dislodged component, a reduced or diminished intensity of laser signals emitted by the Lidar system, or a reduced sensitivity of a detector of the Lidar system.([0069] dirt)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1.
Although D1 does not explicitly teach
10, 18 The AV system of claim 9, wherein the initiating of the fail-safe state comprises:
causing the vehicle to remain stopped at the location until a remediation action is performed.
D1 teaches alerting in order to stop the vehicle until the sensor is not cleaned [0082-0084]
And therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by D1 to cause vehicle to stop in order to avoid collision or any other accidents.


Claims 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.
Regarding claim 9, 17, 11, 19 D1 does note teach but D3 teaches
9, 17 The AV system of claim 1, wherein the operations further comprise:
detecting that the vehicle is stopped at a location, wherein the fault detection system obtains the incoming Lidar data in response to detecting that the vehicle is stopped at the location.[0016-29]

11, 19 The AV system of claim 9, wherein:
the fault detection target further comprises an actuatable component; and
the fault detection system actuates the actuatable component in response to detecting that the vehicle is stopped.([0040] fig. 5)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by D1 with teaching by D3 in order to avoid artifacts due to the measurement and calibration.


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1.
Regarding D1 does note teach
7. The AV system of claim 1, wherein the fault detection target comprises a coating applied to the exterior of the vehicle.(Obvious in order to reflect the lidar light)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by D1 in order to have better reflective surface for the lidar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645